Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2006                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  129691                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  ________________________________________                                                              Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  In Re DENIAL OF PETITIONER VJT, INC.,                                                                                Justices
  d/b/a CYPRUS TAVERNA APPLICATION
  FOR SUPPLIER’S LICENSE
  ________________________________________
  VJT, INC., d/b/a CYPRUS TAVERNA,
               Petitioner-Appellant,
  v                                                                  SC: 129691
                                                                     COA: 260937
                                                                     Wayne CC: 04-429901-AA
  MICHIGAN GAMING CONTROL BOARD,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 8, 2005 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2006                   _________________________________________
           s0221                                                                Clerk